Exhibit 10.1
 
AMENDMENT NO. 3 TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made effective as of August 18, 2014 (the “Effective Date”), by and among
PERNIX THERAPEUTICS HOLDINGS, INC., a Maryland corporation (“Holdings”), MACOVEN
PHARMACEUTICALS, L.L.C., a Louisiana limited liability company (“Macoven”),
PERNIX MANUFACTURING, LLC, a Texas limited liability company (“Pernix
Manufacturing”), PERNIX THERAPEUTICS, LLC, a Louisiana limited liability company
(“Pernix Therapeutics”), CYPRESS PHARMACEUTICALS, INC., a Mississippi
corporation (“Cypress”), GTA GP, INC., a Maryland corporation (“GTA GP”), GTA
LP, INC., a Maryland corporation (“GTA LP”), GAINE, INC., a Delaware corporation
(“Gaine”), RESPICOPEA, INC., a Delaware corporation (“Respicopea”), HAWTHORN
PHARMACEUTICALS, INC., a Mississippi corporation (“Hawthorn”) and PERNIX SLEEP,
INC., a Delaware corporation (“Pernix Sleep”; and together with Holdings,
Macoven, Pernix Manufacturing, Pernix Therapeutics, Cypress, GTA GP, GTA LP,
Gaine, Respicopea and Hawthorn, each individually as a “Borrower”, and
collectively as “Borrowers”), and MIDCAP FUNDING IV, LLC, a Delaware limited
liability company, individually as a Lender (in such capacity, “Lender”), and as
Agent (in such capacity, together with its successors and assigns, “Agent”).
 
RECITALS
 
A.           Borrowers, Agent (as successor-by-assignment to MidCap Funding V,
LLC) and Lender (as successor-by-assignment to MidCap Financial, LLC) entered
into that certain Amended and Restated Credit Agreement dated as of May 8, 2013
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”).  Capitalized terms used in this Amendment without definition shall
have the meanings set forth in the Credit Agreement.
 
B.           On May 13, 2014, Agent and Lenders consented to Holdings entering
into that certain Asset Purchase and Sale Agreement dated as of May 13, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Treximet Purchase Agreement”) with Glaxo Group Limited (“Group”),
GlaxoSmithKline, LLC (“Glaxo LLC”), GlaxoSmithKline Intellectual Property
Holdings Limited (“IP Holdings”) and GlaxoSmithKline Intellectual Property
Management Limited (“IP Management”, and, together with Group, Glaxo LLC and IP
Holdings, “GSK”), whereby Holdings agreed to purchase from GSK, and GSK has
agreed to sell to Holdings, the “Purchased Assets” and the “Transferred Assets”
(as those terms are defined in the Treximet Purchase Agreement) relating to the
brand Treximet® (the “Treximet Acquisition”); provided, however, such consent
did not authorize Holdings to consummate the Treximet Acquisition.
 
C.           Borrowers have advised Agent and Lenders that, concurrent with the
entry into the Treximet Purchase Agreement, Holdings entered into that certain
Supply Agreement dated as of May 13, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Treximet Supply Agreement”) with
Glaxo LLC, whereby Holdings was granted the exclusive license to market certain
“Products” (as defined in the Supply Agreement) related to the brand Treximet®
(the “Product”) and, in exchange therefore, Holdings agreed to purchase from
Glaxo LLC, and Glaxo LLC agreed to manufacture and supply, the Product.
 
 
 

--------------------------------------------------------------------------------

 
 
D.           Borrowers further have advised Agent and Lenders that Holdings has
formed a wholly owned Subsidiary, Worrigan Limited, organized under the laws of
the Republic of Ireland (“Pernix Ireland”).  Pursuant to the terms of the Credit
Agreement, Agent and Lender consent is not required for the formation of Pernix
Ireland, nor is Pernix Ireland required to join the Financing Documents as a
Credit Party.  Borrowers have elected to not join Pernix Ireland to the
Financing Documents as a Credit Party.
 
E.           Borrowers have requested the Agent and Lenders consent to (i)
Holdings assigning all rights and obligations under the Treximet Purchase
Agreement to Pernix Ireland, (ii) Holdings assigning all rights and obligations
under the Treximet Supply Agreement to Pernix Ireland (clauses (i) and (ii)
herein are refereed to collectively as the “Treximet Assignment”), and (iii)
Holdings making an Investment in Pernix Ireland (the “Pernix Ireland
Investment”) in exchange for receiving that certain promissory note dated as of
August 19, 2014 in the original principal amount of $225,000,000 made by Pernix
Ireland in favor of Holdings (the “Treximet Intercompany Note”).
 
F.           Borrowers have further requested that Agent and Lenders consent to
Holdings entering into those certain Purchase Agreements (collectively, the
“Treximet Note Purchase Agreements”) with certain investors (collectively, the
“Treximet Note Purchase Investors”), pursuant to which the Treximet Note
Purchase Investors will purchase certain 12% Senior Notes due 2020 (the
“Treximet Notes”) from Holdings in an aggregate original principal amount of
$220,000,000 (the “Treximet Note Purchase Debt”), the proceeds of which will be
used to make the Pernix Ireland Investment in order to enable Pernix Ireland to
finance the Treximet Acquisition.
 
G.           Borrowers have further requested that Agent and Lenders consent to
the entry by Borrowers (including Holdings) and Pernix Ireland into an Indenture
among Borrowers, Pernix Ireland and U.S. Bank National Association, as trustee
in connection with the entry into the Treximet Note Purchase Agreements (the
“Treximet Indenture”; and together with the Treximet Note Purchase Agreement,
the Treximet Notes and other documents entered into in connection therewith, the
“Treximet Note Purchase Documents”).
 
H.           Borrowers have further requested that Agent and Lenders consent to
the unsecured guaranty by each Borrower (other than Holdings) and Pernix Ireland
of the obligations of Holdings under the Treximet Note Purchase Documents.
 
I.           Borrowers have further requested that Agent and Lenders consent to
Pernix Ireland and Pernix Therapeutics entering into that certain Product
License and Distribution Agreement, dated as of August 19, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Treximet
Distribution Agreement”), whereby (i) Pernix Ireland will grant Pernix
Therapeutics an exclusive license to sell the Product in the Territory, and to
use the Product Intellectual Property and the Trademarks (as each such
capitalized term is defined in the Treximet Distribution Agreement) and (ii)
Pernix Therapeutics and Pernix Ireland have set forth the terms and requirements
in which Pernix Therapeutics will order, and Pernix Ireland will cause Glaxo LLC
to supply, the Product (as defined in the Treximet Distribution Agreement).
 
 
2

--------------------------------------------------------------------------------

 
 
J.           Agent and Lender are willing to so consent to the requested items
set forth above and, in connection therewith, make certain amendments to the
Credit Agreement, all subject to the terms and conditions hereof.
 
K.           This Amendment shall constitute a Financing Document, and these
Recitals shall be construed as part of this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:
 
1. Limited Waiver and Consent.
 
(a) Treximet Assignment.  Borrowers have requested consent from Agent and
Required Lenders for Holdings to consummate the Treximet Assignment.  Section
5.6 of the Credit Agreement prohibits any Borrower or its Subsidiaries from
consummating any Asset Disposition without the prior written consent of Agent
and Required Lenders unless such Asset Disposition is a Permitted Asset
Disposition.  The Treximet Assignment does not satisfy the terms of a Permitted
Asset Disposition and, thus, consent from Agent and Required Lenders is
required.  Agent and Required Lenders hereby consent to Borrowers’ request for
Holdings to consummate the Treximet Assignment.  Agent and Lenders agree that
the consummation of the Treximet Assignment is not, and shall not be deemed, a
Default or Event of Default under the Credit Agreement and is hereby permitted
under the Financing Documents.  The foregoing consent and agreement is expressly
limited to the Treximet Assignment, and shall not be construed to permit any
Borrower to transfer any other assets other than as expressly permitted by the
terms of the Credit Agreement.
 
(b) Treximet Note Purchase Debt.   Borrowers have requested consent from Agent
and Required Lenders for Borrowers and Pernix Ireland to enter into the Treximet
Note Purchase Documents, to the extent party thereto, and incur and become
obligated with respect to, primarily or secondarily, the Treximet Note Purchase
Debt.  Section 5.1 of the Credit Agreement prohibits any Borrower or its
Subsidiaries from incurring any Debt or Contingent Obligations without the prior
written consent of Agent and Required Lenders unless such Debt or Contingent
Obligations is Permitted Debt or a Permitted Contingent Obligation,
respectively.  The Treximet Note Purchase Debt is not Permitted Debt nor a
Permitted Contingent Obligation and, thus, consent from Agent and Required
Lenders is required.  Agent and Required Lenders hereby consent to Borrowers’
request for Borrowers and Pernix Ireland to enter into the applicable Treximet
Note Purchase Documents to which they are party and incur and become obligated
with respect to, primarily or secondarily, the Treximet Note Purchase
Debt.  Agent and Lenders agree that the entry into the Treximet Note Purchase
Documents, the incurrence of the Treximet Note Purchase Debt by Holdings and the
guaranty of the Treximet Note Purchase Debt by each other Borrower and Pernix
Ireland is not, and shall not be deemed, a Default or Event of Default under the
Credit Agreement and is hereby permitted under the Financing Documents.  The
foregoing consent and agreement is expressly limited to the Treximet Note
Purchase Debt as incurred pursuant to the Treximet Note Purchase Documents in
the form presented to Agent on the date hereof, and shall not be construed to
permit (i) any Borrower to incur any Debt that is not Permitted Debt nor any
Contingent Obligation that is not a Permitted Contingent Obligation, (ii) the
Treximet Note Purchase Debt to be secured by any Liens on any Collateral, nor
(iii) any Treximet Note Purchase Documents to contain any restriction described
in subclause (a) of Section 5.4 of the Credit Agreement as it relates to Liens
on the Collateral in favor of Agent.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Treximet Investment.  Borrowers have requested consent from Agent and
Required Lenders for Holdings to loan to Pernix Ireland $225,000,000, consisting
of 100% of the proceeds of the Treximet Note Purchase Debt plus an additional
$5,000,000 in exchange for receipt of the Treximet Intercompany Note.  Section
5.7 of the Credit Agreement prohibits any Borrower or its Subsidiaries from
making any Investment without the prior written consent of Agent and Required
Lenders unless such Investment is a Permitted Investment.  The Treximet
Investment is not a Permitted Investment and, thus, consent from Agent and
Required Lenders is required.  Agent and Required Lenders hereby consent to
Borrowers’ request for Holdings to make the Treximet Investment on the terms set
forth in the Treximet Intercompany Note.  Agent and Lenders agree that the
making of the Treximet Investment on the terms set forth in the Treximet
Intercompany Note, as presented to Agent on the date hereof, is not, and shall
not be deemed, a Default or Event of Default under the Credit Agreement and is
hereby permitted under the Financing Documents.  The foregoing consent and
agreement is expressly limited to the Treximet Investment made pursuant to the
Treximet Intercompany Note, and shall not be construed to permit (i) any
Borrower to make any Investment that is not a Permitted Investment nor (ii) the
terms of the Treximet Intercompany Note to be modified in any way without Agent
and Required Lenders’ prior written consent.  Agent and Lenders acknowledge that
the Treximet Intercompany Note does not constitute Collateral.
 
(d) Treximet Distribution Agreement.  Borrowers have requested consent from
Agent and Required Lenders for Pernix Therapeutics to enter into the Treximet
Distribution Agreement with Pernix Ireland.  Section 5.8 of the Credit Agreement
prohibits any Borrower or its Subsidiaries from entering into any transaction
with an Affiliate without the prior written consent of Agent and Required
Lenders unless expressly permitted thereunder.  The entry into the Treximet
Distribution Agreement with Pernix Ireland is not expressly permitted under
Section 5.8 of the Credit Agreement and, thus, consent from Agent and Required
Lenders is required.  Agent and Required Lenders hereby consent to Pernix
Therapeutics entering into the Treximet Distribution Agreement with Pernix
Ireland so long as: (i) the rights of Pernix Therapeutics under the Treximet
Distribution Agreement are collaterally assigned to Agent, for its benefit and
the benefit of the Lenders, in form and substance reasonably acceptable to Agent
and (ii) all Required Permits needed to market and distribute the Product are at
all times satisfactorily licensed to Pernix Therapeutics pursuant to the
Treximet Distribution Agreement.  Agent and Lenders agree that the entry into
the Treximet Distribution Agreement by Pernix Therapeutics is not, and shall not
be deemed, a Default or Event of Default under the Credit Agreement and is
hereby permitted under the Financing Documents.
 
2. Agreement of Agent with Respect to Pernix Ireland.  In accordance with
Section 4.11 of the Credit Agreement, Agent hereby agrees that Pernix Ireland is
not required to (i) grant any Liens in favor of Agent for itself and for the
benefit of the Lenders on the Collateral (including Collateral acquired after
the date hereof), (ii) become a Credit Party, nor (iii) satisfy and of the
covenants set forth in Section 4.11(c).
 
 
4

--------------------------------------------------------------------------------

 
 
3. Specific Amendments to Credit Agreement.
 
(a) Definitions.
 
(i) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions of “Glaxo LLC”, “GSK”, “Pernix Ireland”, “Treximet
Assignment”, “Treximet Closing Date”, “Treximet Distribution Agreement”,
“Treximet Holdback Amount”, “Treximet Indenture”, “Treximet Intercompany Note”,
“Treximet Note Purchase Agreement”, “Treximet Note Purchase Creditors”,
“Treximet Note Purchase Debt”, “Treximet Note Purchase Documents”, “Treximet
Note Purchase Investors”, “Treximet Note Purchase Trustee”, “Treximet Purchase
Agreement” and “Treximet Supply Agreement” in alphabetical order to read in
their entirety as follows:
 
“Glaxo LLC” means GlaxoSmithKline, LLC.
 
“GSK” means, collectively Glaxo Group Limited, Glaxo LLC, GlaxoSmithKline
Intellectual Property Holdings Limited and GlaxoSmithKline Intellectual Property
Management Limited.
 
“Pernix Ireland” means Worrigan Limited, a wholly owned Subsidiary of Holdings,
organized under the laws of Ireland.
 
“Treximet Assignment” means the assignment by Holdings to Pernix Ireland of (i)
all rights and obligations under the Treximet Purchase Agreement and (ii) all
rights and obligations under the Treximet Supply Agreement, in each case,
pursuant to the terms and conditions of that certain Assignment and Assumption
Agreement dated as of August 19, 2014 between Holdings and Pernix Ireland.
 
“Treximet Closing Date” means August 19, 2014.
 
“Treximet Distribution Agreement” means that certain Product License and
Distribution Agreement dated as of August 19, 2014 by and among Pernix Ireland
and Pernix Therapeutics.
 
“Treximet Holdback Amount” means the Holdback Amount (as defined in the Treximet
Purchase Agreement) in an aggregate amount not to exceed $17,000,000, payable to
GSK pursuant to, and in accordance with, the terms of the Treximet Purchase
Agreement.
 
 “Treximet Indenture” means that certain Indenture dated as of August 19, 2014
by and among Borrowers and the Treximet Note Purchase Trustee.
 
 
5

--------------------------------------------------------------------------------

 
 
“Treximet Intercompany Note” means that certain promissory note dated as of
August 19, 2014 in the principal amount of $220,000,000 executed by Pernix
Ireland in favor of Holdings.
 
“Treximet Note Purchase Agreement” means, individually and collectively, those
certain Purchase Agreements entered into by and between Holdings and each
Treximet Note Purchase Investor in connection with the issuance of the “Notes”
(as such term is defined in the Treximet Indenture).
 
“Treximet Note Purchase Creditors” means the Treximet Note Purchase Investors
and the Treximet Note Purchase Trustee, collectively.
 
“Treximet Note Purchase Debt” means all obligations, liabilities and
indebtedness of every kind, nature and description owing by one or more Credit
Parties to one or more of the Treximet Note Purchase Creditors evidenced by or
arising under one or more of the Treximet Note Purchase Documents, whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, including principal, interest,
charges, fees, costs, indemnities and reasonable expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, whether now
existing or hereafter arising, whether arising before.
 
“Treximet Note Purchase Documents” means the Treximet Note Purchase Agreement,
the Treximet Indenture, the Notes (as such term is defined in the Treximet
Indenture) and all other agreements, documents and instruments at any time
executed and/or delivered by a Borrower or any other Person with, to or in favor
of Treximet Note Purchase Creditors in connection therewith or related thereto,
as each of the foregoing may be amended, restated, modified, supplemented,
renewed, or replaced from time to time in accordance with the terms of this
Agreement.
 
“Treximet Note Purchase Investors” has the same meaning as “Holders” in the
Treximet Indenture.
 
“Treximet Note Purchase Trustee” has the same meaning as “Trustee” in the
Treximet Indenture.
 
“Treximet Purchase Agreement” means that certain Asset Purchase and Sale
Agreement dated as of May 13, 2014 among Holdings and GSK.
 
“Treximet Supply Agreement” means that certain Supply Agreement dated as of May
13, 2014 between Holdings and Glaxo LLC.
 
(ii) The reference to “this Indenture” in the last sentence of the defined term
“Debt” set forth in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with “this Agreement.”
 
 
6

--------------------------------------------------------------------------------

 
 
(iii) Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definitions of “Permitted Asset Disposition”, “Permitted
Contingent Obligations”, “Permitted Debt”, “Permitted Investments” and
“Permitted Liens” in alphabetical order to read in their entirety as follows:
 
“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of an Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition:  (a) disposition of
the PML Business, (b) dispositions of inventory, products, services or insurance
proceeds in the Ordinary Course of Business and not pursuant to any bulk sale,
(c) Excluded Asset Dispositions, (d) transfers of condemned real property as a
result of the exercise of “eminent domain” or other similar policies to the
respective governmental authority or agency that has condemned the same (whether
by deed in lieu of condemnation or otherwise), (e) [reserved], (f) dispositions
of and the granting of any exclusive license related to Non-Core Products, (g)
dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the Ordinary Course of Business and not in
contravention of the terms of any Financing Document, (h) Permitted
Distributions, (i) the Treximet Assignment and (j) dispositions of assets (other
than those described in clauses (a) through (i) above) for so long as the market
value of assets sold or otherwise disposed of in any single transaction or
series of related transactions does not exceed $1,000,000 and the aggregate
market value of assets sold or otherwise disposed of in any fiscal year of
Holdings does not exceed $5,000,000.
 
“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents, the Indenture and the
Treximet Indenture; (b) Contingent Obligations resulting from endorsements for
collection or deposit in the Ordinary Course of Business; (c) Contingent
Obligations outstanding on the date of this Agreement and set forth on Schedule
5.1 (but not including any refinancings, extensions, increases or amendments to
the indebtedness underlying such Contingent Obligations other than extensions of
the maturity thereof without any other material change in terms); (d) Contingent
Obligations incurred in the Ordinary Course of Business with respect to surety
and appeal bonds, performance bonds and other similar obligations not to exceed
$500,000 in the aggregate at any time outstanding; (e) Contingent Obligations
arising with respect to customary indemnification obligations in favor of
purchasers in connection with dispositions of personal property assets permitted
under Section 5.6; (f) so long as there exists no Event of Default both
immediately before and immediately after giving effect to any such transaction,
Contingent Obligations existing or arising under any Swap Contract, provided
that such obligations are (or were) entered into by a Borrower in the Ordinary
Course of Business for the purpose of mitigating risks associated with interest
rates, commodity prices, currency, liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation; (g) any Contingent Obligation that constitutes a
Permitted Investment; (h) any Contingent Obligation that constitutes Permitted
Debt, and (i) other Contingent Obligations not permitted by clauses (a) through
(h) above, not to exceed $250,000 in the aggregate at any time outstanding.
 
 
7

--------------------------------------------------------------------------------

 
 
“Permitted Debt” means:  (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt, mortgage financings and
Capital Leases not to exceed $2,000,000 at any time (whether in the form of a
loan or a lease) used solely to acquire equipment or other assets used in the
Ordinary Course of Business and secured only by such equipment or other assets;
(d) Debt existing on the date of this Agreement and described on Schedule 5.1
(but not including any refinancings, extensions, increases or amendments to such
Debt other than extensions of the maturity thereof without any other material
change in terms); (e) trade accounts payable arising and paid on a timely basis
and in the Ordinary Course of Business; (f) Debt, if any, arising under Swap
Contracts; (g) intercompany Debt arising from loans made by any Credit Party or
Subsidiary of a Credit Party to any Credit Party or Subsidiary of a Credit Party
to fund working capital requirements of such Subsidiaries in the Ordinary Course
of Business; provided, however, that the Debt owing by any Subsidiary that is
not a Credit Party shall not exceed $250,000 in the aggregate at any time
outstanding; (h) Debt in respect of bid, performance and surety bonds, including
guarantees or obligations of the Credit Parties with respect to letters of
credit supporting such bid, performance and surety bonds or other forms of
credit enhancement supporting performance obligations under services contracts,
workers’ compensation claims, self-insurance obligations, unemployment
insurance, health, disability and other employee benefits or property, casualty
or liability insurance, in each case incurred in the Ordinary Course of
Business, not to exceed $500,000 in the aggregate at any time outstanding; (i)
unsecured Debt arising from agreements to provide for indemnification,
adjustment of purchase price, or other similar obligations, in each case,
incurred in connection with a Permitted Asset Disposition subject to the limits
set forth in the definition thereof; (j) Debt of a Person that becomes a
Subsidiary or Debt attaching to assets that are acquired by an Acquisition
Subsidiary, in each case after the Closing Date and as a result of a Permitted
Acquisition, provided, that (i) such Debt existed at the time such Person became
a Subsidiary or at the time such assets were acquired and, in each case, was not
created in anticipation thereof, (ii) such Debt is not guaranteed in any respect
by any Credit Party (other than the Acquisition Subsidiary and the Target and
any of its Subsidiaries), and (iii) such acquisition was permitted by the terms
of this Agreement; (k) unsecured Debt arising from agreements to provide for
indemnification, adjustment of purchase price, earn-outs or other similar
obligations, in each case, incurred in connection with a Permitted Acquisition
permitted hereunder and subject to the limits set forth in the definition of
“Permitted Acquisition”; (l) unsecured Debt arising from agreements to provide
for milestone or royalty payments, to the extent such obligations are considered
Debt under GAAP, incurred in connection with a Permitted Acquisition and subject
to the limits set forth in the definition of “Permitted Acquisition”; (m) the
Note Purchase Debt in an original aggregate principal amount not to exceed
$65,000,000; (n) Debt, the proceeds of which are used to refinance all of the
Note Purchase Debt; provided that, (1) the aggregate principal amount of such
Debt shall not exceed the aggregate principal amount of the Note Purchase Debt,
(2) such Debt is not guaranteed by any Subsidiary that is not a Credit Party,
(3) such Debt is not secured by a Lien and (4) such Debt has a maturity date at
least 90 days later than the Commitment Expiry Date; (o) Permitted Acquisition
Debt; (p) Bank Product Obligations incurred in the Ordinary Course of Business;
(q) the Treximet Note Purchase Debt in an original aggregate principal amount
not to exceed $220,000,000; (r) Debt, the proceeds of which are used to
refinance all of the Treximet Note Purchase Debt; provided that, (1) the
aggregate principal amount of such Debt shall not exceed the aggregate principal
amount of the Treximet Note Purchase Debt, (2) such Debt is not guaranteed by
any Subsidiary that is not a Credit Party, (3) such Debt is not secured by a
Lien on any Collateral and (4) such Debt has a maturity date at least 90 days
later than the Commitment Expiry Date, (s) the Treximet Holdback Amount and (t)
Debt of Pernix Ireland evidenced by the Treximet Intercompany Note.
 
 
8

--------------------------------------------------------------------------------

 
 
“Permitted Investments” means:  (a) Investments shown on Schedule 5.7 and
existing on the Restatement Closing Date; (b) (i) cash and cash equivalents, and
(ii) any similar short term Investments permitted by Borrowers’ and their
Subsidiaries’ investment policies, as amended from time to time, provided,
however, that any such amendment thereto has been approved by Agent (such
approval not to be unreasonably withheld, conditioned or delayed);
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the Ordinary Course of
Business; (d) Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the Ordinary Course of
Business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrowers or their Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrowers’ Board of
Directors (or other governing body), but the aggregate of all such loans
outstanding may not exceed $500,000 at any time; (e) Investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
customers or suppliers and in settlement of delinquent obligations of, and other
disputes with, customers or suppliers arising in the Ordinary Course of
Business; (f) Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the Ordinary Course of Business, provided, however, that this
subpart (f) shall not apply to Investments of Borrowers in any Subsidiary;
(g) Investments consisting of deposit accounts in which Agent has received a
Deposit Account Control Agreement; (h) Investments held by any Borrower in any
other Borrower made in compliance with Section 4.11(c); (i) Investments in
securities of Account Debtors received pursuant to any plan of reorganization or
similar arrangement upon the bankruptcy or insolvency of such Account Debtors;
(j) purchases by any Borrower of the rights to test, develop, manufacture, sell
or market any new pharmaceutical or drug (and/or any Intellectual Property
related thereto) that will, upon such purchase, become a Product of such
Borrower; provided that nothing in the foregoing shall be interpreted or
construed to contradict or limit any of the Credit Parties’ obligations under
Section 3.25, particularly including the obligation to give prior written notice
to Agent of the Borrowers’ intentions to begin testing, developing,
manufacturing, selling or marketing any new Product; (k) Investments by any
Credit Party in another Credit Party and by any non-Credit Party in any other
non-Credit Party or Credit Party and Investments held by any non-Credit Party;
(l) Investments by any Credit Party in an Acquisition Subsidiary or Specified
Acquisition Subsidiary in connection with a Specified Acquisition, but the
aggregate of all such Investments outstanding pursuant to this clause (l) shall
not exceed $55,000,000 at any time outstanding (with the fair market value of
all such Investments being measured at the time made without giving effect to
subsequent changes in value); (m) Permitted Acquisitions; (n) Investments
consisting of the purchase of Core Products to the extent such purchase is
permitted hereunder; (o) other Investments in an amount not exceeding
$10,000,000 in the aggregate (with the fair market value of such Investments
being measured at the time made without giving effect to subsequent changes in
value); (p) guarantees that constitute Permitted Debt; (q) intercompany loans,
the borrowing of which constitutes Permitted Debt and (r) the Investment by
Holdings in Pernix Ireland evidenced by the Treximet Intercompany Note.
 
 
9

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means:  (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA) pertaining to a
Borrower’s or its Subsidiary’s employees, if any; (b) deposits or pledges of
cash to secure bids, tenders, contracts (other than contracts for the payment of
money or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than any Collateral which is part of the Borrowing Base, arising in the Ordinary
Course of Business with respect to obligations which are not due, or which are
being contested pursuant to a Permitted Contest; (d) Liens on Collateral, other
than Accounts, for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or the subject of a Permitted
Contest; (e) attachments, appeal bonds, judgments and other similar Liens on
Collateral other than Accounts, for sums not exceeding $500,000 in the aggregate
arising in connection with court proceedings; provided, however, that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) with respect
to real estate, easements, rights of way, restrictions, minor defects or
irregularities of title, none of which, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Security Documents, materially affect the value or marketability of the
Collateral, materially impair the use or operation of the Collateral for the use
currently being made thereof or materially impair Borrowers’ ability to pay the
Obligations in a timely manner or materially impair the use of the Collateral or
the ordinary conduct of the business of any Borrower or any Subsidiary;
(g) Liens and encumbrances in favor of Agent under the Financing Documents;
(h) Liens on Collateral, other than Collateral which is part of the Borrowing
Base, existing on the date hereof and set forth on Schedule 5.2; (i) any Lien on
any equipment or other assets securing Debt permitted under subpart (c) of the
definition of Permitted Debt, provided, however, that such Lien attaches
concurrently with or within one hundred twenty (120) days after the acquisition
thereof; (j) precautionary UCC-1 financing statement filings that are filed by
lessors with respect to operating leases entered into by the Credit Parties in
the ordinary course of business; (k) Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection; (l) Liens in favor of customs and revenue authorities arising as a
matter of law to secure custom duties which are not past due in connection with
the importation of goods by the Credit Parties or their Subsidiaries in the
Ordinary Course of Business; (m) receipt of deposits and advances from customers
in the Ordinary Course of Business which may create an interest in the Inventory
to be sold to such customers, but which do not constitute contractual Liens
granted by a Credit Party or any Subsidiary; (n) Liens on any property or assets
(other than assets of a type included as Collateral) of the Target or any of its
Subsidiaries (1) in connection with Permitted Acquisition Debt or (2) securing
any Debt referred to in clause (j) of the definition of Permitted Debt; (o)
Liens securing Bank Product Obligations and Swap Contracts permitted to be
incurred under this Agreement so long as any such Liens on Collateral are
subordinated to the Liens securing the Obligations in form and substance
acceptable to Agent, and (p) Liens on (1) the assets of Pernix Ireland, (2) the
Treximet Intercompany Note, and (3) the Capital Stock of Pernix Ireland, in each
case securing the Treximet Note Purchase Debt permitted under subclause (q) of
the definition of Permitted Debt.
 
 
10

--------------------------------------------------------------------------------

 
(b) Reporting Obligations.  Section 4.1 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
 
“Section 4.1 Financial Statements and Other Reports.  Borrower Representative
will deliver to Agent:  (a) as soon as available, but no later than forty-five
(45) days after the last day of each month, a company prepared consolidated
balance sheet, cash flow and income statement covering Borrowers’ and its
Consolidated Subsidiaries’ consolidated operations during the period, prepared
under GAAP, consistently applied, certified by a Responsible Officer and in a
form acceptable to Agent; (b) together with the financial reporting package
described in (a) above, evidence of payment and satisfaction of all payroll,
withholding and similar taxes due and owing by all Borrowers with respect to the
payroll period(s) occurring during such month; (c) as soon as available, but no
later than ninety (90) days after the last day of Borrower’s fiscal year (or the
required SEC filing date for Holdings’ Form 10-K, if later), audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from an
independent certified public accounting firm acceptable to Agent in its
reasonable discretion (it being understood that Cherry & Bekaert LLP is
acceptable to Agent as of the Restatement Closing Date); (d) within five (5)
days of delivery or filing thereof, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt and copies of all reports and other filings made by Borrower
with any stock exchange on which any securities of any Borrower are traded
and/or the SEC (provided that, the if such statements, reports and notices are
available on SEC’s website, Borrower shall not have to separately deliver such
items to Agent); (e) a prompt report of any legal actions pending or threatened
against any Borrower or any of its Subsidiaries that could reasonably be
expected to result in damages or costs to any Borrower or any of its
Subsidiaries of $250,000 or more; (f) prompt written notice of an event that
materially and adversely affects the value of any Intellectual Property; and
(g) budgets, sales projections, operating plans and other financial information
and information, reports or statements regarding the Borrowers, their business
and the Collateral as Agent may from time to time reasonably request.  Borrower
Representative will, within forty-five (45) days after the last day of each
month, deliver to Agent with the monthly financial statements, a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement.  Promptly upon their becoming available, Borrower Representative
shall deliver to Agent copies of all Material Contracts.  Borrower
Representative will, within ten (10) days after the last day of each month,
deliver to Agent a duly completed Borrowing Base Certificate signed by a
Responsible Officer, with aged listings of accounts receivable and accounts
payable (by invoice date).  Borrower Representative shall, every ninety (90)
days on a schedule to be designated by Agent, and at such other times as Agent
shall request, deliver to Agent a schedule of Eligible Accounts denoting, for
the thirty (30) largest Account Debtors during such quarter, such Account
Debtor’s credit rating(s), if any, as rated by A.M. Best Company, Standard &
Poor’s Corporation, Moody’s Investors Service, Inc., FITCH, Inc. or other
applicable rating agent.  Promptly upon receipt, Borrowers shall deliver to
Agent any written notices of default received from (i) any Note Purchase
Creditor under the Note Purchase Documents and any written request by any party
thereto for any waiver, amendment or modification of any of the terms thereof,
(ii) any Treximet Note Purchase Creditor under the Treximet Note Purchase
Documents and any written request by any party thereto for any waiver, amendment
or modification of any of the terms thereof, (iii) Glaxo LLC with respect to the
Treximet Supply Agreement and any written request by any party thereto for any
waiver, amendment or modification of any of the terms thereof, (iv) GSK with
respect to the Treximet Purchase Agreement and any written request by any party
thereto for any waiver, amendment or modification of any of the terms
thereof.  Additionally, and also promptly upon receipt, Borrowers shall deliver
to Agent any written notice of termination of the Treximet Distribution
Agreement received by, or sent by, any Borrower.”
 
 
11

--------------------------------------------------------------------------------

 
 
(c) Restrictive Agreements.  Section 5.4 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
 
“Section 5.4 Restrictive Agreements.  No Borrower will, or will permit any
Subsidiary to (a) enter into or assume any agreement (other than the Financing
Documents, the Note Purchase Documents, the Treximet Note Purchase Documents and
any agreements for purchase money debt permitted under clause (c) of the
definition of Permitted Debt) prohibiting the creation or assumption of any Lien
upon its properties or assets, whether now owned or hereafter acquired, or
(b) create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind (except as provided by (i) the
Financing Documents, (ii) the Indenture, (iii) any agreement entered into to
refinance all or any part of the Notes (as defined in the Indenture) (but only
to the extent the consensual encumbrances or restrictions contained therein that
limit the actions described in (A) – (D) in this Section 5.4 are no more
restrictive with respect to such actions than this Agreement), (iv) the Treximet
Indenture, (v) any agreement entered into to refinance all or any part of the
Notes (as defined in the Treximet Indenture) (but only to the extent the
consensual encumbrances or restrictions contained therein that limit the actions
described in (A) – (D) in this Section 5.4 are no more restrictive with respect
to such actions than the terms of the Treximet Indenture in effect on the
Treximet Closing Date), (vi) restrictions on any Foreign Subsidiary or Specified
Acquisition Subsidiary or any of their respective Subsidiaries resulting from
the operations of covenants contained in documentation governing Debt of such
Subsidiary permitted under this Agreement, (vii) any instrument governing Debt
or Capital Stock of a Person acquired by any Borrower or any of its Subsidiaries
as in effect at the time of (and not in anticipation of) such acquisition, which
encumbrance or restriction is not applicable to any Person and/or any of its
Subsidiaries, or the properties or assets of any Person, other than the Person,
or the property or assets of the Person and/or any of its Subsidiaries, so
acquired, (viii) any instrument governing Permitted Acquisition Debt incurred in
connection with a Permitted Acquisition of the type described in clause (z) of
the definition thereof (so long as such restriction or instrument does not apply
to any Credit Party (other than the Acquisition Subsidiary or the Target or any
of its Subsidiaries, as applicable), (ix)(a) customary non-assignment and
similar provisions and in contracts, leases and licenses entered into in the
Ordinary Course of Business, (b) net worth provisions in leases and other
agreements and (c) provisions restricting cash or other deposits in agreements
entered into by any Borrower or any Subsidiary of a Borrower in the Ordinary
Course of Business; (x) mortgage financings, purchase money obligations and
Capital Lease Obligations that impose restrictions on the property owned or
leased; (xi) any agreement for the sale or other disposition permitted by this
Agreement of the Capital Stock or all or substantially all of the property and
assets of a Subsidiary of the Company that restricts distributions by that
Subsidiary pending its sale or other disposition; (xii) Permitted Liens; (xiii)
restrictions on cash or other deposits or net worth imposed by customers or
suppliers or required by insurance, surety or bonding companies, in each case,
under contracts entered into in the Ordinary Course of Business; (xiv) customary
encumbrances or restrictions contained in agreements in connection with Swap
Contracts or Bank Product Obligations permitted under this Agreement; (xv)
customary provisions contained in leases or licenses of intellectual property
and other agreements, in each case, entered into in the Ordinary Course of
Business; (xvi) any consensual encumbrance or restriction of any kind existing
under any agreement that extends, renews, refinances, replaces, amends,
modifies, restates or supplements the agreements containing the encumbrances or
restrictions in the foregoing clauses (i) through (xv) or in this clause (xvi);
(provided that the terms and conditions of any such consensual encumbrance or
restriction of any kind that limit the actions described in (A) – (D) in this
Section 5.4 are no more restrictive than those under or pursuant to the
agreement so extended, renewed, refinanced, replaced, amended, modified,
restated or supplemented) on the ability of any Subsidiary to:  (A) pay or make
Restricted Distributions to any Borrower or any Subsidiary; (B) pay any Debt
owed to any Borrower or any Subsidiary; (C) make loans or advances to any
Borrower or any Subsidiary; or (D) transfer any of its property or assets to any
Borrower or any Subsidiary.”
 
(d) Payments and Modifications of the Note Purchase Debt and the Treximet Note
Purchase Debt.  Section 5.5 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
 
“Section 5.5                      Payments and Modifications of the Note
Purchase Debt and the Treximet Note Purchase Debt.
 
(a)           No Borrower will, or will permit any Subsidiary to, directly or
indirectly (x) declare, pay, make or set aside any amount for redemption,
prepayment, defeasance, repurchase or any other payment in respect of any Note
Purchase Debt, except for (i) regularly scheduled payments of interest thereon
and payments of the Trustees fees and expenses contemplated thereby; (ii)
payments of principal on the “Maturity Date” (as defined in the Indenture); and
(iii) any payment made solely by exchanging such Note Purchase Debt for shares
of Capital Stock of a Borrower without any payment of cash (other than in
respect of fractional shares in an amount not to exceed $10,000) or (y) amend or
otherwise modify the terms of the Note Purchase Debt if such amendment or
modification would (i) increase the principal amount of such Debt or the rate of
interest payable thereon (other than as contemplated by Section 2.01 of each of
the Representation Agreements dated as of February 21, 2014 among Holdings and
the Note Purchase Investors), (ii) shorten the maturity date, or the average
life to maturity, thereof, (iii) prohibit any Credit Party from performing its
obligations under the Financing Documents, (iv) grant Liens in favor of the Note
Purchase Creditors (or any of them) or (v) result in the material terms of such
Note Purchase Debt to be less favorable in any material respect to the Credit
Parties (it being understood and agreed that the Note Purchase Debt may be
amended or otherwise modified to increase or decrease the Conversion Rate (as
defined in the Indenture)).  Borrower shall, prior to entering into any such
amendment or modification, deliver to Agent reasonably in advance (and in any
event not less than two (2) Business Days in advance) of the execution thereof,
any final or execution form copy thereof.
 
 
12

--------------------------------------------------------------------------------

 
(b)   No Borrower will, or will permit any Subsidiary to, directly or indirectly
(x) declare, pay, make or set aside any amount for redemption, prepayment,
defeasance, repurchase or any other payment in respect of any Treximet Note
Purchase Debt, except for (i) regularly scheduled payments of interest thereon
and payments of the Treximet Trustees fees and expenses contemplated thereby;
and (ii) payments of principal thereon on February 1 and August 1 of each year
in an amount not to exceed 50% of the Net Sales (as defined in the Treximet
Indenture) for the last two consecutive fiscal quarters; or (y) amend or
otherwise modify the terms of the Treximet Note Purchase Debt if such amendment
or modification would (i) increase the principal amount of such Debt or the rate
of interest payable thereon, (ii) shorten the maturity date, or the average life
to maturity, thereof, (iii) prohibit any Credit Party from performing its
obligations under the Financing Documents, (iv) grant Liens on any of the
Collateral in favor of the Treximet Note Purchase Creditors (or any of them) or
(v) result in the material terms of such Treximet Note Purchase Debt to be less
favorable in any material respect to the Credit Parties.  Borrower shall, prior
to entering into any such amendment or modification, deliver to Agent reasonably
in advance (and in any event not less than two (2) Business Days in advance) of
the execution thereof, any final or execution form copy thereof.”
 
(e) Treximet Holdback Amount Payments.  A new Section 5.17 is hereby added to
the Credit Agreement, in proper chronological order, to read in its entirety as
follows:
 
“Section 5.17.  Treximet Holdback Amount Payments. No Borrower shall make, nor
permit to be made, in cash all or any portion of the Treximet Holdback Amount to
GSK pursuant to the terms of the Treximet Purchase Agreement unless (i) no
Default or Event of Default exists before or after giving effect to any such
payment of the Treximet Holdback Amount and (ii) Borrowers are in pro forma
compliance with the financial covenants set forth in Article 6 of this Agreement
after giving effect to any such payment of the Treximet Holdback Amount.”
 
(f) Financial Covenants.  Article 6 of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:
 
“ARTICLE VI                                  FINANCIAL COVENANTS
 
Section 6.1                      Additional Defined Terms.  The following
additional definitions are hereby appended to Section 1.1 of this Agreement:
 
“Approved Goods and Services” means goods sold and/or services rendered by
Borrowers in the Ordinary Course of Business, in compliance with all Laws, and
consistent with the type of goods sold and/or services rendered by Borrowers
throughout all or substantially all of its business operations as of the
Restatement Closing Date.
 
“Defined Period” means, for purposes of calculating financial covenant set forth
herein for any given calendar month, the twelve month period ending on the last
day of such calendar month (or, if shorter, the period beginning January 1, 2013
and ending on the last day of such calendar month).
 
“EBITDA” has the meaning provided in the Compliance Certificate.
 
“FCCR Defined Period” means, for purposes of calculating the Fixed Charge
Coverage Ratio covenant set forth herein, for any given calendar month, the
twelve month period ending on the last day of such calendar month (or, if
shorter, the period beginning January 1, 2015 and ending on the last day of such
calendar month).
 
 
13

--------------------------------------------------------------------------------

 
“Fixed Charge Coverage Ratio” means the ratio of Operating Cash Flow (as defined
in the Compliance Certificate) to Fixed Charges (as defined in the Compliance
Certificate) for each FCCR Defined Period.
 
“Net Invoiced Revenues” means revenues of Borrowers generated and invoiced in
the Ordinary Course of Business from the sale or provision of Approved Goods and
Services and which are fully and unconditionally earned under the terms of such
sale or provision net of wholesaler chargebacks, allowances for product returns,
cash discounts, administrative fees and other rebates.
 
Section 6.2                      Minimum EBITDA.  Borrowers will not permit the
EBITDA for any Defined Period to be less than the amounts set forth below:
 
Period
Minimum EBITDA
April 30, 2013
($4,430,010)
May 31, 2013
($6,312,930)
June 30, 2013
($7,005,837)
July 31, 2013
($8,591,150)
August 31, 2013
($10,125,319)
September 30, 2013
($9,708,644)
October 31, 2013
($10,549,358)
November 30, 2013
($10,605,685)
December 31, 2013
($9,515,685)
March 31, 2014
($5,968,976)
June 30, 2014
($2,566,685)

 
provided that, if Borrowers demonstrate, as of the last day of a Defined Period,
Minimum Liquidity of at least $30,000,000, Borrowers shall not be required to
demonstrate compliance with this Section 6.2 for such Defined Period.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 6.3                          Minimum Net Invoiced Revenues.  Borrowers
will not permit the Net Invoiced Revenues for any Defined Period to be less than
the amounts set forth below:
 
Period
Minimum Net Invoiced Revenues
April 30, 2013
$23,684,724
May 31, 2013
$29,719,074
June 30, 2013
$36,319,243
July 31, 2013
$41,967,033
August 31, 2013
$48,702,459
September 30, 2013
$56,432,873
October 31, 2013
$64,269,174
November 30, 2013
$72,662,749
December 31, 2013
$82,601,131
March 31, 2014
$89,218,499
June 30, 2014
$90,092,279

 
provided that, if Borrowers demonstrate, as of the last day of a Defined Period,
Minimum Liquidity of at least $30,000,000, Borrowers shall not be required to
demonstrate compliance with this Section 6.3 for such Defined Period.
 
Section 6.4                       Fixed Charge Coverage Ratio.  Borrowers will
not permit the Fixed Charge Coverage Ratio for any FCCR Defined Period, as
tested monthly, beginning with the calendar month ending March 31, 2015, to be
less than 1.00 to 1.00.
 
Section 6.5                     Evidence of Compliance.  Borrowers shall furnish
to Agent, together with the financial reporting required of Borrowers in
Section 4.1 hereof, a Compliance Certificate as evidence of Borrowers’
compliance with the covenants in this Article and evidence that no Event of
Default specified in this Article has occurred.  The Compliance Certificate
shall include, without limitation, (a) a statement and report, on a form
approved by Agent, detailing Borrowers’ calculations, and (b) if requested by
Agent, back-up documentation (including, without limitation, invoices, receipts
and other evidence of costs incurred during such quarter as Agent shall
reasonably require) evidencing the propriety of the calculations.”
 
 
15

--------------------------------------------------------------------------------

 
(g) Events of Default.  Section 10.1(d) of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
 
“(d)           (i) failure of any Credit Party to pay when due or within any
applicable grace period any principal, interest or other amount on Debt (other
than the Loans), or the occurrence of any breach, default, condition or event
with respect to any Debt (other than the Loans) if the effect of such failure or
occurrence is to cause or to permit the holder or holders of any such Debt to
cause, Debt or other liabilities having an individual principal amount in excess
of $3,000,000 or having an aggregate principal amount in excess of $3,000,000 to
become or be declared due prior to its stated maturity, (ii) the occurrence of
any breach or default under any terms or provisions of any Subordinated Debt
Document or under any agreement subordinating the Subordinated Debt to all or
any portion of the Obligations or the occurrence of any event requiring the
prepayment of any Subordinated Debt, (iii) the occurrence of any “Event of
Default” under and as defined in any Note Purchase Document or (iv) the
occurrence of any “Event of Default” under and as defined in any Treximet Note
Purchase Document;”
 
(h) Compliance Certificate.  Exhibit B to the Credit Agreement is hereby amended
and restated in its entirety as set forth on Annex A hereto.
 
(i) Schedules. Each of Schedule 1.1 (Products), Schedule 3.17 (Material
Contracts) and Schedule 5.8 (Transactions with Affiliates) are hereby amended
and restated in their entirety as set forth on Annex B hereto.  Borrowers hereby
represent and warrant that the information set forth on the schedules attached
to the Credit Agreement, as modified by the schedules attached hereto as Annex
B, are true and correct as of the date hereof (except to the extent a
representation or warranty to which a schedule relates refers to the Closing
Date, in which case the information set forth on such schedule shall be true and
accurate as of the Closing Date).  The attached schedules set forth on Annex B
are hereby incorporated into the schedules attached to the Credit Agreement as
if originally included therein.
 
4. Enforceability.  This Amendment constitutes the legal, valid and binding
obligation of Borrowers, and is enforceable against Borrowers in accordance with
its terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or other similar laws relating to the enforcement of creditors’
rights generally and by general equitable principles.  Each of the agreements,
documents and instruments executed in connection herewith to which a Borrower is
a party constitutes the legal, valid and binding obligation of such Borrower,
and is enforceable against such Borrower in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.
 
 
16

--------------------------------------------------------------------------------

 
5. Confirmation of Representations and Warranties.  Each Borrower hereby (x)
confirms that all of the representations and warranties set forth in Article 3
of the Credit Agreement are true and correct with respect to such Borrower as of
the date hereof (except insofar as such representations and warranties relate
expressly to an earlier date), (y) covenants to perform its obligations under
the Credit Agreement and other Financing Documents, and (z) specifically
represents and warrants to Agent and the Lenders that it has good and marketable
title to all of its respective Collateral (after giving effect to this
Amendment), free and clear of any lien or security interest in favor of any
other person or entity, other than Permitted Liens.
 
6. Conditions to Effectiveness.  The obligation of Agent and Lender to enter
into this Amendment shall be subject to the receipt by Agent, each in form and
substance reasonably acceptable to Agent, of (a) a counterpart of this Amendment
signed on behalf of each party to the Amendment and (b) a collateral assignment
of the Treximet Distribution Agreement.
 
7. Reference to the Effect on the Financing Documents.  Upon the effectiveness
of this Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import and each reference in
any other Financing Document to “the Credit Agreement”, shall mean and be a
reference to the Credit Agreement as amended by this Amendment.  This Amendment
shall be a Financing Document.
 
8. Costs, Fees and Expenses.  In consideration of Agent’s agreement to enter
into this Amendment, Borrowers shall be responsible for the payment of all
reasonable costs, fees and expenses of Agent’s counsel incurred in connection
with the preparation of this Amendment and any related documents.  All such
costs, fees and expenses shall be paid with proceeds of Revolving Loans.
 
9. Affirmation.  Except as specifically amended pursuant to the terms hereof,
the Credit Agreement and all other Financing Documents (and all covenants,
terms, conditions and agreements therein) shall remain in full force and effect,
and are hereby ratified and confirmed in all respects by Borrowers.  Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Credit Agreement (as amended hereby) and the Financing
Documents notwithstanding any prior course of conduct, waivers, releases or
other actions or inactions on Agent’s or any Lender’s part which might otherwise
constitute or be construed as a waiver of or agreement to such terms, covenants
and conditions.
 
10. No Waiver or Novation.  The execution, delivery and effectiveness of
this  Amendment shall not operate as a waiver of any right, power or remedy of
Agent or Lenders, nor constitute a waiver of any provision of the Credit
Agreement, the Financing Documents or any other documents, instruments and
agreements executed or delivered in connection with any of the foregoing, except
as provided in Section 1 above. Nothing herein is intended or shall be construed
as a waiver of any existing Defaults or Events of Default under the Credit
Agreement or other Financing Documents or any of Agent’s or Lenders’ rights and
remedies in respect of such Defaults or Events of Default.  This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
11. Incorporation of Credit Agreement Provisions.  The provisions contained in
Section 12.8 (Choice of Law; Venue) and 12.9 (Waiver of Jury Trial) of the
Credit Agreement are incorporated herein by reference to the same extent as if
reproduced herein in their entirety.
 
12. Headings.  Section headings in this Amendment are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
 
13. Counterparts.  This Amendment may be executed in counterparts, and such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Amendment by
facsimile transmission or electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof or thereof.
 
(SIGNATURES APPEAR ON FOLLOWING PAGES)
 


 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Amendment constitute an agreement executed under seal, each of the parties have
caused this Amendment to be executed under seal the day and year first above
mentioned.
 
BORROWERS:
 
PERNIX THERAPEUTICS HOLDINGS, INC.,
a Maryland corporation
 
By: /s/ Douglas Drysdale (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
Address:
 
10 North Park Place
Suite 201
Morristown, New Jersey, 07960
Facsimile:  (800) 793-2145
 
 
MACOVEN PHARMACEUTICALS, L.L.C.,
a Louisiana limited liability company
 
By:        Pernix Therapeutics, LLC, a Louisiana
               limited liability company
Its:        Sole Member and Sole Manager
 
     By:        Pernix Therapeutics Holdings, Inc., a
                    Maryland corporation
     Its:         Sole Member and Sole Manager
 
                   By:         /s/ Douglas Drysdale (SEAL)
                                Douglas Drysdale
                        President and Chief Executive Officer
 
 
          PERNIX MANUFACTURING, LLC, a Texas
          limited liability company
 
         By:        Pernix Therapeutics Holdings, Inc., a
                       Maryland corporation
         Its:         Sole Member
 
                       By:         /s/ Douglas Drysdale (SEAL)
                                      Douglas Drysdale
                     President and Chief Executive Officer

 
 
 
19

--------------------------------------------------------------------------------

 

 


BORROWERS:
PERNIX THERAPEUTICS, LLC, a Louisiana
limited liability company
 
   By:        Pernix Therapeutics Holdings, Inc., a
                 Maryland corporation
   Its:        Sole Member and Sole Manager
 
                By:         /s/ Douglas Drysdale (SEAL)
Douglas Drysdale
                      President and Chief Executive Officer
 
 
CYPRESS PHARMACEUTICALS, INC., a
Mississippi corporation
 
By: /s/ Douglas Drysdale (SEAL)
Douglas Drysdale
President and Chief Executive Officer





 
20

--------------------------------------------------------------------------------

 


BORROWERS:
GTA GP, INC., a Maryland corporation
 
By: /s/ Douglas Drysdale (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
GTA LP, INC., a Maryland corporation
 
By: /s/ Douglas Drysdale (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
GAINE, INC., a Delaware corporation
 
By: /s/ Douglas Drysdale (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
RESPICOPEA INC., a Delaware corporation
 
By: /s/ Douglas Drysdale (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
HAWTHORN PHARMACEUTICALS, INC., a Mississippi corporation
 
By: /s/ Douglas Drysdale (SEAL)
Douglas Drysdale
President and Chief Executive Officer
 
 
PERNIX SLEEP, INC., a Delaware corporation
 
By: /s/ Douglas Drysdale (SEAL)
Douglas Drysdale
President and Chief Executive Officer

 
 
 
21

--------------------------------------------------------------------------------

 

 


LENDER:
MIDCAP FUNDING IV, LLC, a Delaware limited liability company
 
By: /s/ Maurice Amsellem (SEAL)
Maurice Amsellem
Managing Director





AGENT:
MIDCAP FUNDING IV, LLC, a Delaware limited liability company
 
By: /s/ Maurice Amsellem (SEAL)
Maurice Amsellem
Managing Director

 

 
 
22

--------------------------------------------------------------------------------

 
 
ANNEX A
 


 
EXHIBIT B TO CREDIT AGREEMENT (COMPLIANCE CERTIFICATE)
 
COMPLIANCE CERTIFICATE
 
Date:  __________, 201__
 
This Compliance Certificate is given by _____________________, a Responsible
Officer of Pernix Therapeutics Holdings, Inc. (the “Borrower Representative”),
pursuant to that certain Amended and Restated Credit Agreement dated as of May
8, 2013 among the Borrower Representative, the other Borrowers named therein,
and any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Financial, LLC, individually as a Lender and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender (as such agreement may have been amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement.
 
The undersigned Responsible Officer hereby certifies to Agent and Lenders that:
 
(a)           the financial statements delivered with this certificate in
accordance with Section 4.1 of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Borrowers
and their Consolidated Subsidiaries as of the dates and the accounting period
covered by such financial statements;
 
(b)           I have reviewed the terms of the Credit Agreement and have made,
or caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements;
 
(c)           such review has not disclosed the existence during or at the end
of such accounting period, and I have no knowledge of the existence as of the
date hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Schedule 1 hereto, which includes a description
of the nature and period of existence of such Default or an Event of Default and
what action Borrowers have taken, are undertaking and propose to take with
respect thereto;
 
(d)           Except as noted on Schedule 2 attached hereto, the Credit
Agreement contains a complete and accurate list of all business locations of
Borrowers and Guarantors and all names under which Borrowers or Guarantors
currently conduct business; Schedule 2 specifically notes any changes in the
names under which Borrowers or Guarantors conduct business;
 
 
A-1

--------------------------------------------------------------------------------

 
 
(e)           Except as noted on Schedule 3 attached hereto, the undersigned has
no knowledge of any federal or state tax liens having been filed against the
Borrowers, Guarantors or any Collateral;
 
(f)           Except as noted on Schedule 3 attached hereto, the undersigned has
no knowledge of any failure of the Borrowers or Guarantors to make required
payments of withholding or other tax obligations of the Borrowers or Guarantors
during the accounting period to which the attached statements pertain or any
subsequent period.
 
(g)           If the Credit Agreement contemplates a lien on the deposit
accounts or investment accounts of the Borrowers and/or Guarantors in favor of
Agent, Schedule 4 attached hereto contains a complete and accurate statement of
all deposit or investment accounts maintained by Borrowers or Guarantors;
 
(h)           Except as described in the Credit Agreement or in Schedule 5
attached hereto, the undersigned has no knowledge of any current, pending or
threatened:
 
(i)           litigation against the Borrowers or Guarantors;
 
(ii)           inquiries, investigations or proceedings concerning the business
affairs, practices, licensing or reimbursement entitlements of Borrowers or
Guarantors;
 
(iii)           default by Borrowers or Guarantors under any material contract
to which either of them is a party, including, without limitation, any leases.
 
(i)           Except as noted on Schedule 6 attached hereto, no Borrower or
Guarantor has acquired, by purchase, by the approval or granting of any
application for registration (whether or not such application was previously
disclosed to Agent by Borrowers) or otherwise, any Intellectual Property that is
registered with any United States or foreign Governmental Authority, or has
filed with any such United States or foreign Governmental Authority, any new
application for the registration of any Intellectual Property, or acquired
rights under a license as a licensee with respect to any such registered
Intellectual Property (or any such application for the registration of
Intellectual Property) owned by another Person, that has not previously been
reported to Agent on Schedule 3.17 to the Credit Agreement or any Schedule 6 to
any previous Compliance Certificate delivered by the Company to Agent.
 
(j)           Except as noted on Schedule 7 attached hereto, no Borrower or
Guarantor has acquired, by purchase or otherwise, any Chattel Paper, Letter of
Credit Rights, Instruments, Documents or Investment Property that has not
previously been reported to Agent on any Schedule 7 to any previous Compliance
Certificate delivered by Borrower Representative to Agent.
 
(k)           Except as noted on Schedule 8 attached hereto, no Borrower or
Guarantor is aware of any commercial tort claim that has not previously been
reported to Agent on any Schedule 8 to any previous Compliance Certificate
delivered by Borrower Representative to Agent.
 
 
A-2

--------------------------------------------------------------------------------

 
 
[INCLUDE THIS ON COMPLIANCE CERTIFICATES DELIVERED AT THE END OF EACH QUARTER
ONLY]
 
(l)           Borrowers are in compliance with the covenants contained in
Article 6 of the Credit Agreement, as demonstrated by the calculation of such
covenants below, except as set forth below; in determining such compliance, the
following calculations have been made:  [See attached worksheets].  Such
calculations and the certifications contained therein are true, correct and
complete.
 
The foregoing certifications and computations are made as of ________________,
201__ (end of month) and as of _____________, 201__.
 

 
Sincerely,
[BORROWER REPRESENTATIVE]
By: ______________________________                                                               
Name:
___________________________                                                              
Title: 
___________________________                                                             

 

 
 
A-3

--------------------------------------------------------------------------------

 
Schedules to Compliance Certificate
 
Schedule 1 – Non-Compliance with Covenants
 
Schedule 2 – Business Locations and Names of Borrowers and Guarantors
 
Schedule 3 – Unpaid Tax or Withholding Obligations
 
Schedule 4 – List of all Deposit and Investment Accounts of Borrowers and
Guarantors
 
Schedule 5 –Pending Litigation, Inquiries or Investigations; Defaults under
Material Contracts
 
Schedule 6 – Newly Acquired Intellectual Property and Intellectual Property
Licenses
 
Schedule 7 – Newly Acquired Chattel Paper, Letter of Credit Rights, Instruments,
Documents or Investment Property
 
Schedule 8 – Newly Acquired Commercial Tort Claims
 
Worksheet(s) for Financial or Other Covenant Calculations
 
 
A-4

--------------------------------------------------------------------------------

 


EBITDA Worksheet  (Attachment to Compliance Certificate)
 
ANNEX B
 
EBITDA WORKSHEET
 

 
EBITDA” for the applicable Defined Period is calculated as the sum of, without
duplication,
       (a)
 net income (or loss) for the Defined Period of Holdings and its Subsidiaries,
but excluding the income (or loss) of any Person (other than Subsidiaries of
Holdings) in which   Holdings or any of its Subsidiaries has an ownership
interest unless received by Holdings or its Subsidiary in a cash distribution,
  $
 
 (b)
any provision for (or minus any benefit from) income or profit of Holdings and
its Subsidiaries, including, without limitation, foreign, federal, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to such taxes or arising from tax examinations) deducted in
the determination of net income for the Defined Period,
  $
 
 (c)
 interest expense, net of interest income, of Holdings and its Subsidiaries
deducted in the determination of net income for the Defined Period,
  $ 
 
 (d)
 amortization and depreciation and other non-cash charges and expenses
(excluding any such non-cash charge or expense to the extent that it represents
an accrual of or reserve for cash charges or expenses in any future period or
amortization of a prepaid cash charge or expense that was paid in a prior
period) of Holdings and its Subsidiaries deducted in the determination of net
income for the Defined Period,
  $
 
 (e)
 streamlining costs, exit or disposal costs and other restructuring charges,
reserves or expenses, including severance costs and relocation costs, deducted
in the determination of net income for the Defined Period,
  $ 
 
 (f)
 non-recurring product launch costs, litigation costs, remediation costs and
transaction costs related to the offering of Notes (as such term is defined in
the Indenture) deducted in the determination of net income for the Defined
Period,
  $
 
 (g)
 any foreign currency translation or transaction losses of Holdings and its
Subsidiaries deducted in the determination of net income for the Defined Period,
  $ 
 
 (h)
 all deferred financing costs written off and premium paid or other expenses
incurred directly in connection with any early extinguishment of Debt and any
net gain (loss) from any write-off or forgiveness of Debt of Holdings and its
Subsidiaries deducted in the determination of net income for the Defined Period,
  $ 
 
 (i)
 costs and expenses of Holdings and its Subsidiaries incurred in connection with
any issuance of equity deducted in the determination of net income for the
Defined Period,
  $ 
 
 (j)
 non-cash charges for (x) stock compensation expenses with respect to stock or
stock options granted or issued by Holdings deducted in the determination of net
income for the Defined Period and (y) an increase in basis of acquired inventory
included in cost of goods sold,
  $ 
 
 (k)
 losses (or minus gains) from Asset Dispositions included in the determination
of net income for the Defined Period (excluding sales, expenses or losses
related to current assets),
  $
 
 (l)
 any expense incurred or accrued in connection with the agreement reached
between Cypress and the Attorney General of the State of Texas to settle all
claims arising from certain actions by Cypress under the Texas Medicaid Fraud
Prevention Act prior to its acquisition by Holdings,
  $ 
 
 (m)
 non-recurring expenses incurred in the consummation of Permitted Acquisitions
and Permitted Asset Dispositions deducted in the determination of net income for
the Defined Period, and
  $ 
 
 (n)
 any expense (or minus any income) relating to changes in fair value in the
value of the earnout / escrow payments, milestone payments and put option
provided to the stockholders of Cypress in connection with the Cypress Purchase
Agreement, in each case included in the determination of net income for the
Defined Period of Holdings and its Subsidiaries,.
  $ 
 
 
EBITDA
  $ 
 
 
 
EBITDA for the quarters ending March 31, 2013, June 30, 2013, and September 30,
2013 shall be deemed to be -$1,400,000, -$3,900,000 and -$2,000,000,
respectively.
     

 

 
 
B-1

--------------------------------------------------------------------------------

 
Fixed Charge Coverage Ratio Worksheet  (Attachment to Compliance Certificate)
 
Fixed Charges for the applicable FCCR Defined Period is calculated as follows*:
     
Interest expense ($______), net of interest income ($______), interest paid in
kind ($______) and amortization of capitalized fees and expenses incurred to
consummate the transactions contemplated by the Financing Documents and included
in interest expense ($______), included in the determination of net income of
Borrowers and their Consolidated Subsidiaries for the FCCR Defined Period
(“Total Interest Expense”)
  $ 
 
Plus:Any provision for (or minus any benefit from) income or franchise taxes
included in the determination of net income for the FCCR Defined Period *
  $
 
Plus:Payments of principal and interest for the FCCR Defined Period with respect
to all Debt (including the portion of scheduled payments under capital leases
allocable to principal but excluding mandatory prepayments required by
Section 2.1 and excluding scheduled repayments of Revolving Loans and other Debt
subject to reborrowing to the extent not accompanied by a concurrent and
permanent reduction of the Revolving Loan Commitment (or equivalent loan
commitment))
  $ 
 
Plus:Permitted Distributions
  $
 
Fixed Charges for the applicable FCCR Defined Period:
  $
 
Operating Cash Flow for the applicable FCCR Defined Period is calculated as
follows:
     
EBITDA for the FCCR Defined Period (calculated pursuant to the EBITDA Worksheet)
  $
 
Minus:Unfinanced capital expenditures for the FCCR Defined Period
  $
 
Minus:To the extent not already reflected in the calculation of EBITDA, other
capitalized costs, defined as the gross amount paid in cash and capitalized
during the FCCR Defined Period, as long term assets, other than amounts
capitalized during the FCCR Defined Period as capital expenditures for property,
plant and equipment or similar fixed asset accounts
  $
 
Operating Cash Flow for the FCCR Defined Period:
  $
 

 
Covenant Compliance:
Fixed Charge Coverage Ratio (Ratio of Operating Cash Flow to Fixed Charges) for
the FCCR Defined Period
 
 to 1.0
Minimum Fixed Charge Coverage for the FCCR Defined Period
 
 to 1.0
In Compliance
Yes/No

___________________________________________
* All amounts used for purposes of financial calculations required to be made
herein shall be without duplication
 
 
B-2

--------------------------------------------------------------------------------

 
 
ANNEX B
 
[SEE ATTACHED]
 
B-3

--------------------------------------------------------------------------------